DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 – 12, 14 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takefman et al. (US Publication Number 2014/0237157, hereinafter “Takefman”) in view of Waldrop (US Publication Number 2007/0030030) further in view of Best (US Publication Number 2010/0110748).

4.	As per claims 1, 12 and 20, Takefman teaches a memory module, system and method comprising: a non-volatile memory (paragraph 44, 205 and 208, figure 2); and an asynchronous memory interface (paragraph 208, figure 27) to interface with a memory controller (paragraphs 54 and 244, memory controller), 
Takefman does not appear to explicitly disclose asynchronous memory interface uses repurposed pins of a double data rate (DDR) memory channel that is operable for synchronous data communication between the memory controller and the memory module and send an asynchronous data to the memory controller.
However, Waldrop discloses wherein the asynchronous memory interface uses repurposed pins of a double data rate (DDR) memory channel to send an asynchronous data to the memory controller that is operable for synchronous data communication between the memory controller and the memory module (paragraph 9, the ODT pins enabled disabled to use in synchronous or asynchronous operation). 
Takefman and Waldrop are analogous art because they are from the memory handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takefman and Waldrop 
	One of ordinary skill would be motivated to make such modification in order to enhance memory handling (paragraph 6).  Therefore, it would have been obvious to combine Waldrop with Takefman to obtain the invention as specified in the instant claims.
Takefman/Waldrop does not appear to explicitly disclose asynchronously access data stored in the non-volatile memory and send the data to the controller.
However, Best discloses asynchronously access data stored in the non-volatile memory and send the data to the controller (figure 1a, paragraphs 13 and 14).

Takefman/Waldrop and Best are analogous art because they are from the same field of endeavor of memory handling. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Takefman/Waldrop and Best before him or her, to modify the routing of data of Takefman/Waldrop to include the configuration of Best because would enhance data consistency.
One of ordinary skill would be motivated to make such modification in order to enhance speed efficiency (paragraph 2).  Therefore, it would have been obvious to combine Best with Takefman/Waldrop to obtain the invention as specified in the instant claims.



6.	Takefman modified by the teachings of Waldrop/Best as seen in claim 1 above, as per claims 8 and 15, Takefman teaches a memory module, and method, wherein the one or more repurposed pins include shared data pins that are shared by multiple DIMMs (paragraph 51, multiple DIMMS utilizing the shared data pins). 

7.	Takefman modified by the teachings of Waldrop/Best as seen in claim 1 above, as per claims 9 and 16, Takefman teaches a memory module and method, wherein the memory module asynchronously sends a device feedback to the memory controller using the one or more dedicated data pins and the shared data pins (paragraph 107, input pins are dedicated for control information feedback). 

8.	Takefman modified by the teachings of Waldrop/Best as seen in claim 1 above, as per claims 10 and 17, Takefman teaches a memory module and method, wherein the device feedback includes a plurality of time slots for the multiple DIMMs (launch time slots for the data interface paragraph 59).



10.	Takefman modified by the teachings of Waldrop/Best as seen in claim 1 above, as per claim 19, Takefman teaches a memory module and method, wherein the memory module further comprises a volatile memory, and the non-volatile memory and the volatile memory of the memory module are co-located in the DDR memory channel (figure 2, via 212 the volatile and non-volatile memory co-located).


Allowable Subject Matter
11.	Claims 2 – 6, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in light of Waldrop.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184